DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment submitted on 02 August 2022. After entry of the amendment, claims 1-3, 5-18, 27 and 30 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-12, 17-18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 105256709 A.
The reference teaches, in the abstract, a cement base complex material comprising a cement, an aggregate and fiber.  Other components such as silicon ash, a mineral powder such as granulated blast furnace slag powder GB/T18046, and an admixture which includes a water reducing agent, de-foaming agent, thickening agent, early strengthening agent, retarder and/or shrinkage reducing agent.  The preferred cement is Portland cement.  The aggregate can comprise a fine aggregate and coarse aggregate mixture wherein the volume ratio of aggregate and gelled material is 0.5-2.5, and the fine aggregate is natural sand or artificial sand wherein the fineness modulus is 1.2-3.5, bulk density is 1.1-2.1 g/cm3, apparent density is 1.8-3 g/cm3.  The coarse aggregate is crushed stone or gravel of particle size is 5-15 mm, bulk density is 1.1-2.1 g/cm3 and apparent density is 1.8-3 g/cm3.  The fiber is steel fiber or non-metallic fiber, the non-metallic fiber is polyvinyl alcohol fiber, polyethylene fiber, polypropylene fiber, polyacrylonitrile fiber, polyester, nylon fiber, cellulose fiber, carbon fiber, glass fiber or basalt fiber.  See also pages 3 and 4 of the machine translation.
The instant claims are obvious over the reference.
As for claim 1, the reference teaches Portland cement which meets the hydraulic binder.  As for the superfine sand the reference teaches a sand having a fineness modulus range of 1.2-3.5 and this range overlaps the claimed fineness modulus ranges and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. The fiber may be cellulose fiber and a cellulose fiber would be an example of a filamentous cellulose.
As for claim 2, the reference teaches that the sand may be a natural or artificial sand and accordingly it would have been obvious to utilize any type of natural or artificial sand that falls within the fineness modulus parameters of the reference and thus arrive at the instant invention.  Accordingly, the use of a desert sand or Ottawa sand is obvious absent a showing of unexpected results.
As for claim 3, the reference teaches that the sand may be a natural or artificial sand and accordingly it would have been obvious to utilize any type of natural or artificial sand that falls within the fineness modulus parameters of the reference and thus arrive at the instant invention.  Accordingly, the use of the claimed types of sand is obvious absent a showing of unexpected results.
As for claim 6, the reference teaches Portland cement.  Further granulated blast furnace slag and fly ash may also be present.
As for claim 7, the reference teaches Portland cement.
As for claim 8, as the amount of the fiber is from 0.05% to 5% by volume of the cement based composite material it is believed that the amount by weight based on the hydraulic binder would fall within the claimed range absent evidence showing otherwise.
As for claim 9, as the amount of the fiber is from 0.05% to 5% by volume of the cement based composite material it is believed that the amount by weight based on the hydraulic binder would fall within the claimed range absent evidence showing otherwise.
As for claim 10, a coarse aggregate may also be added to the composition.
As for claim 11, the coarse aggregate may be gravel.
As for claim 12, the particle size of the coarse aggregate is 5-15 mm.
As for claim 17, the composition would be considered to be a concrete mix as it contains cement, fine and coarse aggregate which are the main components of a concrete mix.
As for claim 18 as the reference teaches all of the claimed components, it is obvious that the claimed method is taught.
As for claim 27, a coarse aggregate may be present.
Accordingly, based on the above reasoning, the instant claims are obvious over the reference absent evidence showing otherwise.

Claims 1-3, 6-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 104230252 A.
The reference teaches, in the abstract, a high strength insulating adhesive dry-mix mortar comprises 15-45 wt.% cement, 7-12 wt.% slag micropowder 8-15 wt.% fly ash, 25-45 wt.% sand, 0.1-1.2 wt.% vermiculite, 0.2-3 wt.% straw fiber, 0.1-1 wt.% hydroxypropyl methylcellulose, and 0.1-2 wt.% thixotropic lubricant.  The cement is Portland cement. The sand is a mixed sand of dried medium sand and fine sand, and the mass ratio of the medium sand to the fine sand is (2~5): 1, and the fineness modulus of the mixed sand is 2.0~2.9 (page 2 of the machine translation).
The instant claims are obvious over the reference.  
As for claim 1, the Portland cement meets the hydraulic binder.  The fine sand has a fineness modulus of 2-2.9 and this fineness modulus overlaps the claimed sand with a modulus below 2.11 and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05.  The straw fiber is seen to meet the filamentous cellulose as straw fiber is made of a cellulose material.
As for claim 2, it would have been obvious to utilize any type of sand that falls within the fineness modulus parameters of the reference and thus arrive at the instant invention.  Accordingly, the use of a desert sand or Ottawa sand is obvious absent a showing of unexpected results.
As for claim 3, it would have been obvious to utilize any type of sand that falls within the fineness modulus parameters of the reference and thus arrive at the instant invention.  Accordingly, the use of any type of sand is obvious absent a showing of unexpected results.
As for claim 6, the reference teaches Portland cement.
As for claim 7, the reference teaches Portland cement.
As for claim 8, based on the amounts of the straw fiber and cement, the amounts overlap the claimed range of amounts and overlapping ranges are deemed to be obvious.
As for claim 9, based on the amounts of the straw fiber and cement, the amounts overlap the claimed range of amounts and overlapping ranges are deemed to be obvious.
As for claim 17, the composition is a mortar composition.
As for claim 18, as the reference teaches all of the claimed components, it is obvious that the claimed method is taught. See the examples, for instance.
Accordingly, based on the above reasoning, the instant claims are obvious over the reference absent evidence showing otherwise.

Claims 1-3, 6-9, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 101696100 A.
The reference teaches, in the abstract, and page 1 of the machine translation, a base mortar comprises cement, sand, inorganic composite material, organic composite material, and fiber material. The cement is Portland cement, ordinary Portland cement, slag Portland cement, pozzolanic Portland cement, fly ash Portland cement, composite Portland cement.  The fineness modulus of sand is 1.6-3.0.  The fiber material is wood fiber, glass fiber, polypropylene fiber, polyacrylonitrile fiber, polyethylene fiber, vinylon fiber, or nylon fiber.  The inorganic composite material may be fly ash, granulated blast furnace slag powder, etc.
The instant claims are obvious over the reference. 
As for claim 1, the cement meets the hydraulic binder component.  The sand has a fineness modulus of sand of 1.6-3.0 and this overlaps the sand having a fineness modulus below 2.11.  The wood fiber is seen to meet the filamentous cellulose as wood fiber is made of a cellulose material. it would appear that the wood fiber would be made up of cellulose filaments or cellulose nano filaments.
As for claim 2, it would have been obvious to utilize any type of sand that falls within the fineness modulus parameters of the reference and thus arrive at the instant invention.  Accordingly, the use of a desert sand or Ottawa sand is obvious absent a showing of unexpected results.
As for claim 3, it would have been obvious to utilize any type of sand that falls within the fineness modulus parameters of the reference and thus arrive at the instant invention.  Accordingly, the use of any type of sand is obvious absent a showing of unexpected results.
As for claim 6, the reference teaches Portland cement as well as fly ash and granulated blast furnace slag.
As for claim 7, the reference teaches Portland cement.
As for claim 8, based on the amounts of the wood fiber and cement, the amounts overlap the claimed range of amounts and overlapping ranges are deemed to be obvious.
As for claim 9, based on the amounts of the wood fiber and cement, the amounts overlap the claimed range of amounts and overlapping ranges are deemed to be obvious.
As for claim 17, the reference teaches that the composition is a mortar.
As for claim 18, as the reference teaches all of the claimed components, it is obvious that the claimed method is taught. 
Accordingly, based on the above reasoning, the instant claims are obvious over the reference absent evidence showing otherwise.

Claims 1-3, 5-12, 17-18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over PCT International Patent Application No. WO 2011/039423 A1 in view of Zhang “Chapter 5: Concrete. Building Materials in Civil Engineering”.
WO 2011/039423 A1 teaches, in the abstract and the claims, an admixture for a cementitious composition comprising microfibrillar cellulose and/or a derivative thereof.  Page 13, lines 35+, teach the formation of a cementitious composition comprising the admixture, a cementitious binder, aggregate material, and water.  Page 9, lines 15+, recite that the aggregate material may include coarse aggregates such as gravel, limestone or granite and fine aggregates such as sand.
Zhang teaches that ordinary concrete comprises sand having a fineness modulus ranging from 1.6 to 3.7. Sand having a fineness modulus of 3.1 to 3.7 is considered to be a coarse sand, sand having a fineness modulus of 2.3 to 3.0 is considered to be a medium sand, and sand having a fineness modulus of 1.6 to 2.2 is considered to be a fine sand. Only sand having a fineness modulus of 0.7 to 1.5 must be given special consideration when being used in concrete. Coarse sand, medium sand, and fine sand are commonly used in the art of concrete.
The instant claims are obvious over the combination of references.
As for claim 1, WO 2011/039423 A1 discloses a composition comprising a hydraulic binder, sand, and a filamentous cellulose. The reference differs from the instant claims in that it does not recite the fineness modulus of the sand.  As Zhang discloses the use of sand having a fineness modulus ranging from 1.6 to 3.7 in concrete compositions it is obvious that one or ordinary skill in the art can utilize a sand having the claimed fineness modulus without producing any unexpected results.  The use of microfibrillar cellulose is taught in the primary reference.
As for claim 2, it would have been obvious to utilize any type of sand that falls within the fineness modulus parameters of the reference and thus arrive at the instant invention.  Accordingly, the use of a desert sand or Ottawa sand is obvious absent a showing of unexpected results.
As for claim 3, it would have been obvious to utilize any type of sand that falls within the fineness modulus parameters of the reference and thus arrive at the instant invention.  Accordingly, the use of any type of sand is obvious absent a showing of unexpected results.
As for claim 5, according to page 10, lines 26+, the WO 2011/039423 A1 reference teaches a size (length and diameter) that encompasses or overlaps the claimed sizes.
As for claim 6, the WO 2011/039423 A1 reference teaches a cement such as Portland cement, alumina cements, high alumina cements, etc. (page 8, lines 5-9).
As for claim 7, the WO 2011/039423 A1 reference teaches a cement such as Portland cement.
As for claim 8, the WO 2011/039423 A1 reference teaches on page 14, lines 4-9, that the microfibrillar cellulose is 2% of less of the cementitious binder, more preferably 0.2% or less by weight.
As for claim 9, the WO 2011/039423 A1 reference teaches on page 14, lines 4-9, that the microfibrillar cellulose is 2% of less of the cementitious binder, more preferably 0.2% or less by weight and accordingly the reference teaches an amount that overlaps the claimed range and overlapping ranges are deemed to be obvious.
As for claim 10, the composition of the WO 2011/039423 A1 reference can also contain a coarse aggregate.
As for claim 11, the coarse aggregate can be gravel, limestone or granite (page 8, lines 15+ of WO 2011/039423 A1.
As for claim 12, the WO 2011/039423 A1 reference teaches on page 8, lines 20+, that the coarse aggregate has a size greater or equal to 4 mm and this overlaps the claimed range.
As for claim 17, the composition of the WO 2011/039423 A1 reference can be a concrete, mortar or grout (page 8, lines 10-14).
As for claim 18, based on the combination of references, it is obvious that the claimed method is taught.
As for claim 27, the WO 2011/039423 A1 reference teaches that a coarse aggregate can be added to the composition.
Accordingly, based on the above reasoning, the instant claims are obvious over the reference absent evidence showing otherwise.

Response to Arguments
Applicant's arguments filed 02 August 2022 have been fully considered but they are not persuasive.
With respect to the 103 rejection of the claims over Chinese Patent Specification No. CN 105256709 A:
	Applicant argues that the reference teaches the use of a fibre which has a size that it outside the size of the fiber used in the instant invention.  Further applicant argues is based on a mix design with a water to binder mass ratio which is not considered as a conventional concrete mix design and the compressive strength is > 170 MPa whereas convention is lower than 100 MPa and the instant invention allows the use of poor quality sand such as desert/spherical sand.
	To these arguments the examiner respectfully disagrees.  As for the size of the fibre, independent claim 1 does not mention any particular size other than it being a filamentous cellulose.  Therefore as the fibre of the reference can be considered a filamentous cellulose this argument is without merit.  As for the arguments concerning the water to binder mass ratio, the compressive strength and the poor quality sand, applicant’s arguments are not commensurate in scope with what is being claimed in the independent claim. Independent claim 1 is directed to a composition and this composition is suggested by the reference.
With respect to the 103 rejection of the claims over Chinese Patent Specification No. CN 104230252 A:
	Applicant has not provided any specific arguments as to why this rejection is improper other than that it does not suggest the use of a lower quality sand.  
As for this argument it is not commensurate in scope with the independent claim. Independent claim 1 is directed to a composition and this composition is suggested by the reference.
With respect to the 103 rejection of the claims over Chinese Patent Specification No. CN 101696100 A:
	Applicant argues that this reference is directed to mortar which is known to not contain coarse aggregate. 
	As for this argument it should be noted that a coarse aggregate is not a required component in the composition of claim 1.
With respect to the 103 rejection of the claims over PCT International Patent Application No. WO 2011/039423 A1 in view of Zhang “Chapter 5: Concrete. Building Materials in Civil Engineering”:
	Applicant argues that the reference does not recognize or even suggest that microfibrillar cellulose can be used as an additive to stabilizer concrete mixture integrating low quality sand.
As for this argument it should be noted that applicant’s arguments are not commensurate in scope with what is being claimed in the independent claim. Independent claim 1 is directed to a composition and this composition is suggested by the reference.

Allowable Subject Matter
Claims 13-16 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or render obvious the limitations found in these claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731   


ajg
August 15, 2022